Citation Nr: 9905779	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for the service-connected right knee 
disorder.  

(A claim on the issue of entitlement to a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code, is 
the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1966.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 decision by the 
RO which denied service connection for a low back disorder 
and an increased rating in excess of the 10 percent 
evaluation then assigned.  After a personal hearing before 
the RO in May 1994, the hearing officer increased the rating 
for the knee to 20 percent.  In October 1994 the rating board 
mad e the increased rating effective from March 5, 1992.  The 
Board remanded the appeal to the RO for additional 
development in July 1996 and May 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  It is at least as likely as not that the veteran's 
mechanical low back pain, degenerative joint disease, and 
arthritis of the lumbosacral spine were caused by injuries 
during military service.  

3.  The veteran's right knee disability is manifested by 
pain, swelling, degenerative arthritis, limitation of motion, 
and mild instability without subluxation or functional loss 
due to pain.  


CONCLUSIONS OF LAW

1.  Mechanical low back pain with degenerative joint disease 
and arthritis of the lumbosacral spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The criteria for an rating higher than 20 percent for 
residuals of a right knee injury based on impairment due to 
subluxation or instability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Code 5257 (1998).  

3.  The criteria for a separate rating of 10 percent for 
residuals of a right knee injury based on limitation of 
motion of the knee due to degenerative arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5010, 
5003, 5260, 5261 (1998); G.C. Prec. Op. 23-97 and G.C. Prec. 
Op. 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records indicate that the veteran was 
seen on two occasions during service for complaints of low 
back pain.  In January 1965, the veteran reported that he had 
had low back pain for the past two weeks.  There was no 
evidence of any muscle spasm on examination.  The diagnosis 
was low back strain.  When seen in August 1965, the veteran 
denied any history of trauma and complained of pain for the 
past day.  On examination, there was some evidence of slight 
lumbar muscle spasm.  The diagnosis was mild back strain.  
The veteran's separation examination in October 1966 
indicated that his spine was normal.  

Received in March 1992 were copies of private medical records 
from B. Lawton, M.D., showing treatment for various problems, 
including low back pain, from May 1968 to May 1976.  On 
initial examination in May 1968, the veteran reported that he 
had occasional low back pain ever since an injury in service.  
On examination, there was pain in the sacral area, 
particularly on the right side, which was aggravated by 
movement backward only.  The impression was deferred.  The 
veteran also complained of low back pain when seen in March 
1972, and was given medication.  

A copy of a June 1982 letter from W. B. Louis, M.D., received 
in March 1992, indicated that the veteran was first treated 
for multiple complaints after an automobile accident in May 
1982.  The veteran had great difficulty walking and 
complained of severe pain in his right knee, right hip, right 
side of his neck and lower back.  The examiner noted that the 
veteran's injuries were very painful and disabling, but that 
he was expected to reach full recovery in about 5 to 6 weeks.  

Also received in March 1992, was a copy of a report from a 
private chiropractor, B. Gamble, showing treatment in 
September 1991 for multiple complaints, including low back 
pain following an automobile accident in June 1991.  The 
diagnosis was acute traumatic lumbar strain with associated 
vertebral subluxations, complicated by multiple segmental 
dysfunction, myalgia, ligamentous laxity and myospasms.  

A letter from N. R. Tyler, RN, received in April 1993, was to 
the effect that the veteran had been treated with Tylenol and 
heat for low back pain on numerous occasions.  Ms. Tyler also 
indicated that the veteran had told her on several occasions 
about a back injury he sustained during service.  

When examined by VA in May 1994, the veteran reported chronic 
swelling and pain in the right knee, and occasional 
instability.  On examination, he walked with a right sided 
antalgic gait using a cane in his left hand.  There was 
moderate effusion and a ballottable patella.  There was no 
patellar apprehension and negative patellar compression.  
Range of motion was from 5 degrees to 100 degrees.  There was 
no varus instability, and 1+ valgus instability with the knee 
flexed to 30 degrees.  Lachman testing and anterior and 
posterior drawer sign were negative, and McMurray's test was 
mildly positive.  There was mild medial joint line tenderness 
and tender osteophytes were palpable.  The lateral joint line 
had minimal tenderness over the femoral osteophytes, but no 
joint line tenderness.  X-ray studies, including a sunrise 
view, showed osteoarthritis of the medial and lateral joint 
compartments in the right knee.  There was a moderate amount 
of residual cartilaginous joint space remaining, and both 
femoral condyles and tibial condyles showed some osteophyte 
formation.  The lateral femoral condyle showed some 
subchondral sclerosis and lucency.  There was no definite 
subchondral fracture line seen.  Mild osteoarthritic changes 
were noted in the patellofemoral compartment.  The impression 
was osteoarthritis of the right knee, predominantly lateral 
and femoral compartments, slightly less than the 
patellofemoral compartment.  The orthopedic diagnoses 
included degenerative joint disease of the right knee which 
was lifestyle limiting, and possible degenerative medial 
meniscus tear.  

The veteran testified before the RO in May 1994, that he 
initially injured his lower back during service and has had 
chronic problems ever since.  The veteran testified that he 
began wearing a back brace shortly after service, and now 
used a cane to ambulate due to problems with his knee and 
lower back.  The veteran also testified that he wears a knee 
brace for support, and can walk only a short distance before 
stopping to rest.  He further testified that damp or cold 
weather affected his back and right knee and caused him 
increased pain.  

VA medical records indicate that the veteran underwent an 
arthroscopy of the right knee for subtotal lateral 
meniscectomy and partial medial meniscectomy without 
complication in July 1996.  The postoperative diagnosis 
included degenerative joint disease with anterior cruciate 
ligament deficient knee and medial and lateral meniscus tear.  

When examined by VA in October 1996, the veteran stood with a 
mild valgus deformity of the right knee, but no effusion was 
noted.  There was a well-healed transverse scar on the 
lateral aspect of the knee, and two portal scars, all 
nontender to palpation.  Range of motion was from 0 to 130 
degrees with pain past 110 degrees of flexion.  Strength was 
4+/5 in the right and left quadriceps and hamstrings.  There 
was some mild tenderness along the medial and lateral joint 
line with palpation, and Lachman's, pivot shift, and anterior 
drawer sign were negative.  There was some mild laxity of the 
medial collateral ligament, and valgus deformity was 
passively correctable with varus stress.  Varus and valgus 
stress was accompanied by some mild discomfort.  X-ray 
studies demonstrated moderate sclerotic formation along the 
distal aspect of the first lateral femoral condyle.  There 
was no obvious lesions of the patella femoral joint in both 
the lateral and sunrise views.  The impression was 
osteoarthritis of the right knee with symptomatic valgus 
which could be related to a prior traumatic episode.  

Received in May 1997 were two Physician Questionnaires from 
B. Donahue, M.D., and a physiatrist (name not legible).  Dr. 
Donahue indicated that the veteran had mechanical low back 
pain and instability of the right knee due ACL deficiency 
with effusion, and that the service-connected right knee 
disability caused a gait abnormality.  While Dr. Donahue 
indicated that he could not state with any certainty that the 
gait abnormality placed abnormal and/or excessive stress on 
the veteran's lower back, he did indicate that it was 
possible.  He further opined that "it was at least as likely 
as not that" the veteran chronic low back pain developed 
secondary to his altered gait and/or weight distribution, and 
that his altered gait was sufficient to aggravate his lower 
back condition.  

The physiatrist opined that the veteran had an altered gait 
due to his service-connected right knee disability which was 
likely to place abnormal and/or excessive stress on his lower 
back and could result in chronic symptoms in the lower back.  
He opined that it was not at least as likely as not that the 
veteran's low back pain developed secondary to his altered 
gait and/or weight distribution, but that the veteran's 
altered gait was sufficient to aggravate his lower back 
condition.  

A VA CT scan of the veteran's lumbar spine in October 1997 
revealed a moderate disc bulge at the L3-4 level, which 
mildly compressed the thecal sac anteriorly, and a small 
amount of ligamentum flavum hypertrophy was also present, but 
no foraminal stenosis.  At the L4-5 level there was a mild 
disc bulge which abutted but did not distort the thecal sac, 
and a mild amount of foraminal narrowing, bilaterally.  At 
the L5-S1 level, there was a small central disc herniation, 
but no foraminal narrowing.  Moderate facet arthropathy was 
identified at the L4-5 and L5-S1 levels.  

When examined by VA in November 1997, range of motion in the 
right knee was from 0 to 120 degrees with pain at full 
flexion.  There was some effusion and some mild medial 
collateral ligament and lateral collateral ligament laxity, 
but with good end points.  There was moderate crepitus with 
flexion and extension, but no evidence of muscle atrophy.  
There was a well-healed, 8 cm surgical scar over the medial 
aspect and two arthroscopic portal scars.  The veteran's pain 
was greatest when the knee was at full flexion and full 
extension, but he also had mild pain throughout the full 
range of motion.  There was also increased pain with varus 
and valgus stress.  X-ray studies showed decreased medial and 
lateral joint space, mostly affecting the medial side.  There 
were osteophytes on both the medial and lateral 
patellofemoral joints and some spurring of the tibial 
"spine."  There was some question of an articular loose 
body in the patellofemoral joint and decreased patellofemoral 
joint space with spurring and medial osteophytes.  The 
diagnoses included right knee pain with degenerative changes 
in all three compartments of the knee.  There were Grade III 
and IV changes of cartilage.  The examiner opined that the 
veteran's increasing arthritis and loose bodies would likely 
necessitate knee replacement before the age of 60 years.  The 
examiner estimated the veteran's disability was moderate at 
that time.  

In an addendum to the November 1997 VA examination report, 
the examiner noted that the veteran did not have a genu 
recurvatum at the time of examination.  There were 5 degrees 
of hyperflexion on both sides, but that he did not consider 
that to be recurvatum.  He also noted that the veteran had a 
history of locking which, on review of x-rays and clinical 
examination, was likely due to degenerative changes and loose 
bodies associated with the degenerative changes and that the 
locking sensation could be a source of the veteran's pain.  
He also noted that the veteran should have pain on weight 
bearing because of his degenerative changes and mild 
instability, but that true subluxation was not demonstrated 
on examination.  

When examined by VA in March 1998, the examiner indicated 
that he had reviewed the veteran's claims file which showed 
that he was seen on two occasions for low back strain in 
1965, while in service, and that he was treated with Robaxin 
and heat therapy.  The veteran reported that his low back 
pain started after basic training and that he had chronic low 
back problems ever since.  On examination, forward flexion 
was to 60 degrees, at which point he had pain, and extension 
was to 10 degrees with pain.  Side bending was to 10 degrees 
and rotation was possible to 40 degrees, both movements with 
pain.  The veteran had diffuse pain to palpation along the 
spine and paraspinal muscles of the lumbar spine.  Motor 
strength was 5/5, bilaterally, and there was no evidence of 
atrophy.  There were no neurovascular abnormalities in the 
lower extremities, and sensation in all dermatomal patterns 
were normal.  There was no radiculopathy into the lower 
extremities, and straight leg raising and femoral nerve 
stretch testing was negative.  X-ray studies showed decreased 
disc height between L5-S1 with almost complete obliteration 
of the discs in that area and sclerotic end plates of the L5-
S1.  The veteran also had diffuse posterior degenerative 
changes between L3-S1, most severe at L5-S1.  All of the 
portions of the lumbar spine showed maintained disc heights.  
The assessment was mechanical low back pain.  The examiner 
commented that there was no way to determine whether the 
degenerative changes in the L5-S1 area were related to the 
injury in service but that "it [was] just as likely as not 
that it was caused by his injuries back while in service."  
The examiner further opined that the veteran's current back 
disorder was due to injuries in service, and not due to his 
right knee disorder.  

Analysis

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1997).  Where 
the evidence does not adequately demonstrate that a disorder 
was chronic in service, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for a 
disorder diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  The law also provides that service connection may be 
granted for disability which is proximately due to or the 
result of disability for which service connection has been 
granted.  38 C.F.R. § 3.310(a) (1998).  

The Board notes that the veteran's claim of service-
connection for a low back disorder is well-grounded within 
the meaning of § 5107, and that all relevant facts have been 
properly developed in accordance with this law.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, there 
is competent medical evidence that the veteran has a chronic 
low back disability.  This is supported by several VA and 
private medical reports beginning in 1968, including medical 
evidence of symptoms during service, and a medical opinion 
establishing a nexus to service.  

The service medical records show that the veteran was treated 
for low back pain on two occasions during service.  The 
veteran's testimony of having low back problems immediately 
after service, though not substantiated by any objective 
evidence, is consistent with the available medical evidence 
which shows treatment within 18 months of discharge from 
service and indicated that he was having recurring problems 
with his lower back since service.  Furthermore, the VA 
physician who, pursuant to the May 1997 Board remand, 
examined the veteran in March 1998 opined that the veteran's 
low back disability was directly attributable to service.  
The physician's report provides a causal link or nexus 
between the veteran's current low back disorder and service.  
Considering the clinical findings showing chronic low back 
problems during service and shortly thereafter, the veteran's 
assertions regarding the chronic nature of his symptoms 
during and after service, and the VA medical opinion 
connecting the veteran's low back disability to service, the 
Board finds that it is at least as likely as not that his 
mechanical low back strain and degenerative arthritis had its 
onset in service.  This opinion is consistent with the 
conclusion expressed earlier by Dr. Donahue.  

Although there is evidence to suggest an alternative etiology 
for the veteran's low back disability, i.e., automobile 
accidents in 1982 and 1991, the VA examiner in March 1998 
indicated that he had reviewed the claims folder and 
concluded that the veteran's current low back disability was 
related to injuries in service.  Since the evidence is in 
relative equipoise on the question of causation, the law 
requires that the benefit of the doubt be given to the 
veteran.  38 U.S.C.A. § 5107(b).  The evidence therefore 
supports an award of service connection for a low back 
disability consisting of mechanical low back pain, 
degenerative joint disease, and arthritis of the lumbosacral 
spine.  

Increased Rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.  In addition, the VA has a duty to acknowledge 
all regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

A 20 percent evaluation rating is currently in effect for the 
service-connected right knee disability under the provisions 
of Diagnostic Code (DC) 5010, arthritis due to trauma, and DC 
5257, other impairment of the knee, including recurrent 
subluxation or lateral instability.  DC 5257 provides for the 
following:  

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

Other applicable codes under which the veteran's service-
connected right knee disability may be rated include the 
following:  

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°..............................................................    30   
  Flexion limited to 
30°..............................................................    20   
  Flexion limited to 
45°..............................................................    10   
  Flexion limited to 
60°..............................................................      0   

5261  Leg, limitation of extension of:  
  Extension limited to 
45°...........................................................    50   
  Extension limited to 
30°...........................................................    40   
  Extension limited to 
20°...........................................................    30   
  Extension limited to 
15°...........................................................    20   
  Extension limited to 
10°...........................................................    10   
  Extension limited to 
5°.............................................................      0   

In considering the claim for increase under DC 5257, the 
objective evidence fails to show more than moderate 
disability due to recurrent subluxation or lateral 
instability under that provision of the rating code.  VA 
examinations performed in connection with this appeal have 
disclosed findings such as crepitus, ligamentous laxity, mild 
instability, locking, degenerative changes and tenderness to 
palpation.  The VA examiner in November 1997 indicated that 
there was no evidence of true subluxation.  Although the 
overall condition of the knee appears to be worsening, the 
present impairment due to the above symptomatology cannot be 
described as more than moderate for purposes of Diagnostic 
Code 5257.  

Other provisions of the rating schedule must also be 
considered.  Schafrath, Id.  In order to receive a higher 
evaluation, the veteran would have to demonstrate limitation 
of flexion to 15 degrees (5260), limitation of extension to 
20 degrees or greater (DC 5261), favorable ankylosis in full 
extension, or in slight flexion between 0 and 10 degrees (DC 
5256), or malunion of the femur with marked knee or hip 
disability (DC 5255).  The medical examinations of record 
shows that limitation of flexion of the right knee was not 
limited at any time to less than 100 degrees.  Additionally, 
there is no diagnostic evidence of a fracture of the femur.  
While it is noted that use of a brace where there is loose 
motion resulting from nonunion of the tibia and fibula 
warrants a rating of 40 percent, the veteran was not shown by 
the medical evidence to have nonunion of the tibia and 
fibula.  Furthermore, there was no evidence of muscle atrophy 
or more than mild instability in the right knee.  Therefore, 
the use of a brace in this case does not warrant a higher 
rating for the service-connected right knee disability.  

Diagnostic Code 5010, the code for arthritis due to trauma, 
has been cited by the RO as one basis for the current 20 
percent rating.  The record shows X-ray findings revealed 
evidence of degenerative changes with joint space narrowing, 
sclerosis, and osteophyte formation of the right knee.  Under 
Diagnostic Code 5010, traumatic arthritis is rated under 
Diagnostic Code 5003, the code for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998).  Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Since the veteran's disability involves a joint rated on 
limitation of motion, consideration has been given to the 
applicability of DeLuca, and whether the rating assigned 
addressed functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  In DeLuca the 
Court found that a disability rated according to the range of 
motion of a joint could get an increased rating under a 
limitation of motion diagnostic code where flair-ups of the 
disorder caused an increase of the conditions described in 
sections 4.40 and 4.45, and thus additional disability.  In 
Johnson v. Brown, 9 Vet. App. 7 (1996), the Court held that 
diagnostic code 5257 is not predicated on loss of range of 
motion, therefore 38 C.F.R. §§ 4.40 and 4.45 (pain) do not 
apply.  In Spurgeon v. Brown, 10 Vet. App. 194 (1997), citing 
DeLuca, 8 Vet. App. at 207 (1995), the Court said that 
although section 4.40 does not require a separate rating for 
pain, it does promulgate guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  

The question of when a separate rating may be assigned for 
limitation of motion or for functional impairment equivalent 
to limitation of motion under 38 C.F.R. § 4.40 and 4.45 must 
be considered.  The Court has approved of the assignment of 
multiple separate ratings for the same service-connected 
disability when the ratings are not "duplicative of or 
overlapping with" the symptomatology of other conditions.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  If 
duplication and overlapping are avoided, separate ratings do 
not contravene the VA regulation that prohibits the 
pyramiding of ratings for service-connected disabilities.  
38 C.F.R. § 4.14 (1998) ("the evaluation of the same 
manifestations [of a disability] under different diagnoses" 
is to be avoided).  

The decision as to whether the veteran is entitled to a 
separate rating for limitation of motion is governed by rules 
enunciated in two precedent opinions of VA's Office of the 
General Counsel.  In July 1997, the General Counsel held that 
a veteran whose knee is rated under Diagnostic Code 5257 may 
receive a separate rating under Code 5260 or 5261 for 
limitation of motion, provided that the limitation of motion 
meets the criteria for a zero-percent rating under either of 
those codes.  VAOPGCPREC 23-97 (July 1, 1997).  In a later 
opinion, the General Counsel addressed the further question 
of whether a separate rating may be assigned under §§ 4.40, 
4.45 and 4.59 for functional loss separate and apart from 
that compensated by Code 5257.  VAOPGCPREC 9-98 (August 14, 
1998).  

Under 38 C.F.R. § 4.40 (1998), a disability of the 
musculoskeletal system for which a disability rating may be 
assigned includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  "Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled."  Under 38 C.F.R. § 4.45 (1998), factors 
of joint disability include increased or limited motion, 
weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  38 C.F.R. § 4.59 (1998) 
provides as follows:  

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.  

VAOPGCPREC 9-98 requires that the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 must be considered in assigning a 
rating for arthritis under Codes 5003 or 5010.  However, if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code (i.e., the code for 
limitation of motion) must be considered in light of §§ 4.40, 
4.45, and 4.59 in determining whether a separate rating may 
be assigned.  

The veteran's service-connected right knee disability is 
manifested by a limitation of knee motion in addition to the 
pathology covered by Diagnostic Code 5257 and thus falls 
within the purview of these two opinions.  While some 
limitation of flexion and extension has been noted on the 
various VA examinations, the degree of restriction is not 
great enough to warrant a compensable rating under Diagnostic 
Code 5260 or 5261.  However, the General Counsel opinions are 
clear in specifying that the provisions of 38 C.F.R. § 4.40 
and 4.45 are nevertheless applicable.  The record shows that 
the veteran has experienced considerable pain as a result of 
his knee pathology and that pain is present on motion of the 
knee separate and apart from the impairment compensated under 
Diagnostic Code 5257.  These findings warrant the assignment 
of a separate 10 percent evaluation for this additional 
increment of disability under Diagnostic Codes 5010.  The 
facts do not support a finding in excess of 10 percent based 
on the veteran's functional loss due to arthritis with 
limitation of motion and pain.  See DeLuca.  

The effect of this decision to assign separate ratings is to 
increase the total award for the knee to 30 percent.  
Although it cannot be determined how the previous 20 percent 
rating assigned by the RO apportioned the disability for 
limitation of motion and other knee impairments between 
Diagnostic Codes 5010 and 5257, the degree of disability due 
to "other impairment" of the knee supports continuation a 
20 percent under Diagnostic Code 5257 alone, irrespective of 
the pathology cited herein as the basis for the separate 
rating under Diagnostic Code 5010.  


ORDER

Service connection for mechanical low back pain with 
degenerative joint disease and arthritis is granted.  

A rating higher than 20 percent for residuals of a right knee 
injury based on impairment due to subluxation or instability 
is denied.  

A separate rating of 10 percent for residuals of a right knee 
injury based on limitation of motion of the knee due to 
degenerative arthritis is granted, subject to VA regulations 
concerning the payment of monetary benefits.  



			
	R. L. Shaw
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 16 -


